        Case 1:17-cr-00431-RMB Document 114
                                        113 Filed 07/02/20
                                                  07/01/20 Page 1 of 1




                       PATRICK J. JOYCE, ESQ.
                                          Attorney at Law
                                 70 Lafayette Street - 2nd Floor
                                  New York, New York 10013
                                        (212) 285-2299
                                      FAX (212) 513-1989
                                                                   New Jersey Office:
                                                                   658 Ridgewood Road
                                                                   Maplewood, NJ 07040
                                                                   (973) 324-9417
July 1, 2020

Judge Richard M. Berman
United States District Court Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

RE:    United States of America v. Henry Richards
       1:17-cr-431-02 (RMB)

Dear Judge Berman,

       Henry Richards, through undersigned counsel, respectfully withdraws his letter motion

for compassionate release (Dkt. No. 108) submitted to this Court on June 16, 2020. Mr. Richards

has reviewed his options regarding COVID-19 and his detention, and he has conferred with

counsel regarding the motion before the Court. At this time, Mr. Richards prefers to cooperate

with the BOP on any alternative options of confinement during this pandemic. Therefore, Mr.

Richards does not want a judicial decision on the motion and respectfully requests that the Court

withdraw the motion for compassionate release.

Dated: New York, New York
       July 1, 2020
                                                     Respectfully submitted,

                                                     /s/
                                                     Patrick J. Joyce
                                                     Attorney for Defendant Henry Richards

CC:    AUSA Michael Longyear (VIA ECF)


                                               -1-
